DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 2021/0072460 A1).
As to claim 1, Zhang teaches a structure which has:
an N-type semiconductor layer (110); 
an insulator layer (150) which is laminated on the N-type semiconductor layer; and 
a P-type semiconductor layer (105) which is laminated on the insulator layer, 
wherein the N-type semiconductor layer and the P-type semiconductor layer are electrically insulated by the insulator layer disposed therebetween (as clearly shown in figure 1).  Applicant note: the preamble is not granted any patentable weight, as the claim does not refer back to the language of the preamble in any manner (see also MPEP 2111.02).
claim 2, Zhang teaches an N-side electrode which is connected to the N-type semiconductor layer, and a P-side electrode which is connected to the P-type semiconductor layer.  See numerals 125 in figure 1.

As to claim 3, Zhang teaches wherein the insulator layer is formed of a dielectric (see paragraph 0025).
//
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2010/0258155 A1, hereinafter referred to as ‘Lee’).
As to claim 1, Lee teaches a heat flow switching element (figure 2) comprising: 
an N-type semiconductor layer (101); 
an insulator layer (104) which is laminated on the N-type semiconductor layer; and 
a P-type semiconductor layer (102) which is laminated on the insulator layer, 
wherein the N-type semiconductor layer and the P-type semiconductor layer are electrically insulated by the insulator layer disposed therebetween – as can be seen in annotated figure 2 below, there is an N-type layer that is electrically insulated from the P-type layer by the insulator layer (104).



    PNG
    media_image1.png
    753
    818
    media_image1.png
    Greyscale

As to claim 2, Lee teaches an N-side electrode (105) which is connected to the N-type semiconductor layer (101), and a P-side electrode (106) which is connected to the P-type semiconductor layer (102).

As to claim 3, Lee teaches the insulator layer is formed of a dielectric (see paragraph 0036).  
claim 4, Lee teaches a plurality of N-type semiconductor layers (101) and P-type semiconductor layers (102) are alternately laminated with the insulator layer interposed therebetween.  See figure 2.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Lee et al. (US 2013/0118541 A1, hereinafter referred to as ‘Lee-2013’).
As to claim 7, Lee teaches the heat flow switching element as noted above for claim 1. Lee does not leach “wherein the N-type semiconductor layer and the P-type semiconductor layer are formed of a thin film having a thickness of less than 1µm”.
However, Lee-2013 teaches a similarly-structured heat flow switching element, as noted for example in figures 1 and 3. Further, the N-type and P-type materials 111 and 112) are taught by Lee-2013 to have a thickness of 1 to 100 µm (see paragraph 0018). Furthermore, it has been held that when the claimed ranges or amounts do not overlap, yet are merely close, a prima facie case of obviousness exists. See MPEP 2144.05 I.
.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812